Case 1:14-cv-03226-FB-VMS Document 91 Filed 09/01/21 Page 1 of 7 PageID #: 1148




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------x
 TEVES REALTY CORP,

                       Plaintiff,
                                                         MEMORANDUM AND ORDER
        -against-                                        Case No. 14-CV-3226 (FB) (VMS)

 KARL TERRY, THE CITY OF NEW
 YORK, NEW YORK CITY
 ENVIRONMENTAL CONTROL
 BOARD, NEW YORK CITY
 DEPARTMENT OF FINANCE and
 NEW YORK CITY PARK
 VIOLATIONS BUREAU,

                        Defendants.
 ------------------------------------------------x

 BLOCK, Senior District Judge:

        In this diversity action, Teves Realty Corp (“Teves”) seeks to foreclose two

 mortgages on the property of Karl Terry. Both parties move for summary

 judgment pursuant to Federal Rule of Civil Procedure 56. For the following

 reasons, the motions are denied.

                                                     I

        In November 2009, Terry borrowed $100,000 from Nechadim Corp. The

 debt was evidenced by a promissory note and secured by a mortgage on

 commercial property Terry owns in Long Island City, Queens.




                                                 1
Case 1:14-cv-03226-FB-VMS Document 91 Filed 09/01/21 Page 2 of 7 PageID #: 1149




        What happened next is a matter of dispute. In May 2010, Terry executed a

 second promissory note for $100,000 in favor of Alexander Reich and Searle

 Selmon. This note was, like the first, secured by a mortgage on Terry’s property in

 Long Island City. The record also includes an “EXTENSION PLUS

 MODIFICATIONS AND RIDER,” which (1) stated that the November 2009

 mortgage was “a FIRST lien upon the premises,” (2) extended the repayment

 period for the November 2009 note, and (3) “acknowledge[d] that the money Karl

 Terry gave back to Alexander Reich was don[e] to stop the payment of interest on

 this mortgage.” Decl. of Harold Schwartz (Aug. 30, 2020), Ex. J. It was signed by

 Reich, on behalf of Nechadim, and ostensibly by Terry; however, Terry denies

 signing it.

        In any event, Terry stopped making payments in November 2010. In 2014

 the notes and mortgages were allegedly assigned to Teves, a New Jersey

 corporation; Terry disputes this. This action followed.

                                           II

        Over the course of this litigation, the parties have proven that they cannot

 agree on anything. Court-ordered mediation failed, in no small part because

 Teves’s counsel failed to appear for the mediation session, resulting in sanctions.

 The parties were then unable to agree on a modification to the briefing schedule for

 their summary judgment motions.

                                           2
Case 1:14-cv-03226-FB-VMS Document 91 Filed 09/01/21 Page 3 of 7 PageID #: 1150




       It is, therefore, unsurprising that each party has presented the Court with a

 litany of reasons why it is entitled to summary judgment and why the opposing

 party is not. The Court addresses each argument in turn.

       1.     As a threshold matter, Terry argues that Teves cannot collect on the

 November 2009 note because it has already been repaid. Although there is no

 evidence of any satisfaction of the note or mortgage, Teves acknowledges that

 Terry “gave back money” to Reich. It argues, however, that Terry immediately

 sought another loan of $200,000. That argument, though convoluted, is supported

 by the “EXTENSION PLUS MODIFICATIONS AND RIDER.” As noted,

 however, Terry denies signing that document. Thus, there is a genuine issue of

 material fact precluding summary judgment.

       2.     Terry next argues that Teves cannot prove a valid assignment of either

 note and mortgage. With respect to the first, he notes that Nechadim was dissolved

 in January 2011. But “[a] dissolved corporation . . . may continue to function for

 the purpose of winding up the affairs of the corporation in the same manner as if

 the dissolution had not taken place.” N.Y.B.C.L. § 1006(a). In particular, assets of

 a dissolved corporation remain with the corporation “until transferred by it in its

 corporate name.” Id. § 1006(a)(1). It is undisputed that the assignment of the

 November 2009 loan was signed by Reich as president of Nechadim and was,

 therefore, valid.

                                           3
Case 1:14-cv-03226-FB-VMS Document 91 Filed 09/01/21 Page 4 of 7 PageID #: 1151




       With respect to the second loan and mortgage, Terry correctly asserts that

 the assignment was signed by Reich but not Selmon. Teves argues, however, that

 Reich and Selmon were partners. “A partner is the agent of the partnership and his

 acts may be adopted and enforced by the partnership as its own.” Beizer v. Bunsis,

 833 N.Y.S.2d 154, 156 (2d Dep’t 2007) (quoting Bennett Dairy v. Putney, 362

 N.Y.S.2d 93 (4th Dep’t 1974)). Although the loan documents themselves do not

 reflect that Reich and Selmon were acting as partners, Reich has attested that they

 were. See Decl. of Alexander Reich (Nov. 2, 2020) ¶ 2. In the absence of any

 evidence to the contrary, Terry cannot dispute that the assignment of the second

 note and mortgage to Teves was valid.

       3.     Terry next argues that Teves cannot enforce the notes and mortgages

 because it did not comply with § 1304 of the Real Property Actions and

 Proceedings Law, which requires “notice to the borrower” at least 90 days before

 “a lender, an assignee or a mortgage loan servicer commences legal action against

 the borrower.” However, § 1304 applies only to a “home loan.” Id. It is

 undisputed that both notes were secured by commercial property.

       4.     Terry next argues that § 1312(a) of New York’s Business Corporation

 Law bars foreclosure. That statute provides that “[a] foreign corporation doing

 business in this state without authority shall not maintain any action or special




                                           4
Case 1:14-cv-03226-FB-VMS Document 91 Filed 09/01/21 Page 5 of 7 PageID #: 1152




 proceeding in this state unless and until such corporation has been authorized to do

 business in this state.”

       Teves is incorrect that the statute does not apply in federal court. See

 Netherlands Shipmortgage Corp. v. Madias, 717 F.2d 731, 735 (2d Cir. 1983)

 (“Because jurisdiction rests on diversity, B.C.L. § 1312 precludes the maintaining

 of an action by an unauthorized foreign corporation not only in the state courts of

 New York but also in the federal courts located in that state.”). But it is correct

 that it applies only to foreign corporations “doing business” in New York. There is

 no evidence that Teves has done anything in the state other than attempt to enforce

 its assigned rights. That does not constitute “doing business.” See id. (“To come

 within this section, the foreign corporation must do more than make a single

 contract, engage in an isolated piece of business, or an occasional undertaking; it

 must maintain and carry on business with some continuity of act and purpose.”

 (quoting Int’l Fuel & Iron Corp. v. Donner Steel Corp., 242 N.Y. 224, 230

 (1926)). See also id. (“[T]his standard . . . requires the intrastate activity of a

 foreign corporation to be permanent, continuous, and regular for it to be doing

 business in New York.”).

       Terry further argues that Teves’s authorization to do business in its home

 state of New Jersey was revoked in 2016. Even assuming that is true, a dissolved

 corporation can, as noted, wind up its affairs.

                                             5
Case 1:14-cv-03226-FB-VMS Document 91 Filed 09/01/21 Page 6 of 7 PageID #: 1153




       5.     Terry next argues that the notes are void because they call for usurious

 interest, in violation of § 5-511 of New York’s General Obligations Law.

 However, “the defense of usury does not apply where . . . the terms of the

 mortgage and note impose a rate of interest in excess of the statutory maximum

 only after default or maturity.” Miller Planning Corp. v. Wells, 678 N.Y.S.2d 340,

 340 (2d Dep’t 1998). That is the case here.

       6.     Terry next argues that interest on the notes should be tolled because

 Teves delayed enforcing its rights. “In an action of an equitable nature”—such as

 foreclosure—“the recovery of interest is within the court's discretion.” Dayan v.

 York, 859 N.Y.S.2d 673, 674 (2d Dep’t 2008). While some New York courts have

 applied that principle to deny interest to dilatory lenders, there is no evidence that

 Teves is guilty of such conduct. The assignments are dated January 2014 and this

 lawsuit was filed only four months later. Much of the subsequent delay was

 attributable to Terry’s delay in answering the complaint. His default was not set

 aside until January 2018. The remaining delay was typical for civil litigation.

       7.     Finally, Terry argues that Teves seeks relief outside the pleadings.

 The body of Teves’s complaint refers to the two notes and mortgages discussed in

 Part I; the prayer for relief then seeks foreclosure of the mortgages. Terry

 apparently objects that the notes are for $100,000 each, while Teves’s motion

 papers assert a total indebtedness of $180,000. As explained above, there is an

                                            6
Case 1:14-cv-03226-FB-VMS Document 91 Filed 09/01/21 Page 7 of 7 PageID #: 1154




 issue of fact as to the status of the $100,000 note executed in November 2009.

 Terry claims that the balance is an “unasserted claim for $80,000” having nothing

 to do with the $100,000 note executed in May 2010. Def.’s Mem. of Law 16.

       Teves explains, however, that the discrepancy was due to a $20,000 check

 that Terry was given at the closing but did not cash. It is, therefore, clear that

 Teves seeks to collect on notes totaling $200,000 on their face, but candidly

 acknowledges that Terry did not retain $20,000 of that amount.

                                           III

       In sum, there are disputed issues of fact regarding (1) the status of the

 November 2009 note and mortgage, and (2) Teves’s standing to enforce the May

 2010 note and mortgage. Accordingly, both parties’ motions for summary

 judgment are denied.

       SO ORDERED.



                                                 __/S/ Frederic Block__________
                                                 FREDERIC BLOCK
                                                 Senior United States District Judge
 Brooklyn, New York
 September 1, 2021




                                            7
